       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 1 of 11                     FILED
                                                                                 2020 Oct-06 PM 02:26
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


ERIC SIMS,                                }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 4:11-cv-00358-ACA
                                          }
SOCIAL SECURITY                           }
ADMINISTRATION,                           }
COMMISSIONER,                             }
                                          }
      Defendant.                          }


                           MEMORANDUM OPINION

      Plaintiff Eric Sims appeals the decision of the Commissioner of Social

Security denying his claim for a period of disability, disability insurance benefits,

and supplemental security income.         Based on the court’s review of the

administrative record and the parties’ briefs, the court WILL AFFIRM the

Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Mr. Sims filed this action on February 2, 2011, seeking review of the

Commissioner’s denial of his claim for benefits. (Doc. 1). On June 28, 2011, the

court granted the Commissioner’s unopposed motion to remand the case for further

administrative proceedings pursuant to sentence six of 42 U.S.C. § 405(g). (Doc.
       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 2 of 11




8). On remand, the ALJ issued a second unfavorable decision. (R. at 506–546).

The Appeals Council remanded that ALJ’s decision. (R. 547). After holding a

hearing (id. 339–408), the ALJ issued a third unfavorable decision on May 9, 2017

(id. at 409–471).

      Mr. Sims filed written exceptions with the Appeals Council on June 9, 2017.

(R. at 1075–1143). On January 14, 2020, the Appeals Council reviewed Mr. Sims’

exceptions and found no reason to assume jurisdiction, making the ALJ’s May 9,

2017 unfavorable decision the final decision of the Commissioner after remand.

(Id. at 472–479).

      The court granted Mr. Sims’ unopposed motion to reopen the case for

review of the Commissioner’s final decision on remand. (Doc. 20).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the

ALJ’s decision if there exists such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802

F.3d 1264, 1267 (11th Cir. 2015) (quotation marks omitted). The court may not


                                        2
        Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 3 of 11




“decide the facts anew, reweigh the evidence, or substitute [its] judgment for that

of the [ALJ].” Winschel, 631 F.3d at 1178 (quotation marks omitted). The court

must affirm “[e]ven if the evidence preponderates against the Commissioner’s

findings.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir.

2004) (quotation marks omitted).

       Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks

omitted). Moreover, the court must reverse the Commissioner’s decision if the

ALJ does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d

1143, 1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

                                         3
        Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 4 of 11




       Here, the ALJ found that Mr. Sims has not engaged in substantial gainful

activity since April 21, 2006, the alleged onset date. (R. 416). The ALJ found that

Mr. Sims’ degenerative joint disease, degenerative disc disease, history of fracture

of tibia and fibula with fixation, obesity, chronic pain complaints, history of

substance abuse including polypharmacy, depression, and anxiety disorder are

severe impairments.     (Id.).    But the ALJ found that Mr. Sims’ hepatitis C,

gastroesophageal reflux disease, allergies, chronic obstructive pulmonary disease,

tendinitis of the shoulder, and hypertension are non-severe impairments. (Id.).

The ALJ then concluded that Mr. Sims does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (R. 417).

       After considering the evidence of record, the ALJ determined that Mr. Sims

has the residual functional capacity to perform light work with certain postural,

environmental, and social limitations.        (Id. at 420).   Based on this residual

functional capacity and the testimony of a vocational expert, the ALJ found that

jobs exist in significant numbers in the national economy that Mr. Sims can

perform, including inspector/checker, hand packer, and wire worker. (Id. at 455–

56).   Accordingly, the ALJ determined that Mr. Sims has not been under a

disability, as defined in the Social Security Act, from April 21, 2006 through the

date of the decision. (R. 456).


                                          4
       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 5 of 11




IV.   DISCUSSION

      Mr. Sims asks the court to reverse the Commissioner’s decision because the

ALJ did not properly evaluate the opinions of treating physician Dr. Danny

Salisbury and examining psychologist Dr. Robert Storjohann. The court considers

each argument in turn.

      1.     The ALJ Properly Evaluated Dr. Salisbury’s Opinion

      Mr. Sims’ first argument is that the ALJ did not give proper weight to the

opinion of his treating physician, Dr. Salisbury. (Doc. 22 at 22–26).

      An ALJ must give the opinion of a treating physician “substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (internal quotation marks and

citation omitted). Good cause exists when “(1) [the] treating physician’s opinion

was not bolstered by the evidence; (2) [the] evidence supported a contrary finding;

or (3) [the] treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. at 1240-41. “With good cause, an ALJ may

disregard a treating physician’s opinion, but he ‘must clearly articulate [the]

reasons’ for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at

1241; alteration in Winschel).

      In 2008 and 2013, Dr. Salisbury opined that Mr. Sims was disabled and

could not hold gainful employment. (R. 297; 1573–74). Whether Mr. Sims is


                                         5
        Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 6 of 11




disabled and can maintain a job is an issue reserved for the Commissioner, and Dr.

Salisbury’s opinions on that issue are not controlling.            See 20 C.F.R. §

404.1527(d)(1).    Therefore, the ALJ was not required to give those opinions

special deference or consideration.

      In 2014, Dr. Salisbury competed a physical capacities form in support of Mr.

Sims’ disability application. (R. 1890). Dr. Salisbury opined that Mr. Sims can sit

and stand for one to two hours at a time and can walk for one hour a time. (Id.).

Dr. Salisbury also opined that in an 8-hour workday, Mr. Sims must lie down,

sleep, or sit with his legs propped up at waist level or above for one to hours. (Id.).

      The ALJ gave partial weight to these opinions.            The ALJ “generally

agree[d]” with Dr. Salisbury’s opinion regarding Mr. Sims’ sitting, standing, and

walking limitations. (R. 450). And to account for these limitations, the ALJ

included in her residual functional capacity determination a change in position

after an hour of sitting, standing, or walking. (R. 420). But the ALJ found that Dr.

Salisbury’s records do not support the severe restrictions regarding Mr. Sims’

inability to complete an 8-hour workday because he needs to lie down, sleep, or sit

with his legs elevated for one to two hours a day. (R. 450). Specifically, the ALJ

noted that these restrictions were inconsistent with Dr. Salisbury’s progress notes

that show that Mr. Sims had a good response to pain medication without

significant side effects. (R. 450). In addition, the ALJ explained that in the several


                                           6
       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 7 of 11




months before Dr. Salisbury completed the physical capacities form, Mr. Sims’

physical examinations “were largely unremarkable” in terms of Mr. Sims’ “gait,

station, motor functioning, reflexes, and psychiatric status” and Mr. Sims was in no

acute distress and did not have neurological defects. (Id.) (citing R. 1765–1776).

      Good cause existed for discounting Dr. Salisbury’s opinion regarding Mr.

Sims’ ability to complete an 8-hour workday because as the ALJ explained, that

opinion is inconsistent with Dr. Salisbury’s own records. See Crawford, 363 F.3d

at 1159-61 (finding that substantial evidence supported the ALJ’s decision to

discredit the opinions of the claimant’s treating physicians where those physicians’

opinions regarding the claimant’s disability were inconsistent with the physicians’

treatment notes and unsupported by the medical evidence).

      Mr. Sims argues that other evidence in the record supports Dr. Salisbury’s

opinion. (R. at 27–28). But the court cannot “second guess the ALJ about the

weight assigned the treating physician’s opinion deserves so long as he articulates

a special justification for it.” Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818,

822 (11th Cir. 2015). Here, the ALJ articulated good cause for giving partial

weight to Dr. Salisbury’s opinion, and the court will not disturb that finding.




                                          7
       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 8 of 11




      2.    The ALJ Properly Evaluated Dr. Storjohann’s Opinion

      Mr. Sims’ second argument is that the ALJ failed to give proper weight to

the opinion of examining psychologist Dr. Storjohann. (Doc. 22 at 29–34).

      The opinion of a one-time examiner like Dr. Storjohann is not entitled to

deference. Crawford, 363 F.3d at 1160 (the opinion of a one-time examining

physician is “not entitled to great weight”) (citing McSwain v. Bowen, 814 F.2d

617, 619 (11th Cir. 1987)). In addition, “[t]he ALJ may reject the opinion of any

physician when the evidence supports a contrary conclusion.”           McCloud v.

Barnhart, 166 F. App’x 410, 418-19 (11th Cir. 2006) (citing Bloodsworth v.

Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983)).

      Dr. Storjohann opined that Mr. Sims has “marked deficits in his ability to

respond appropriately to supervision, coworkers, and work pressures in a work

setting.” (R. 1433). Dr. Storjohann also assessed a GAF of 48, which is disabling.

(Id.). The ALJ gave partial weight to this opinion because she found that it “is not

generally consistent with the record as a whole.” (R. 452). Specifically, the ALJ

noted that before and shortly after Mr. Sims’ allegedly disabling injury, he worked

for his uncle, and Mr. Sims’ uncle submitted an affidavit in which he attested that

Mr. Sims was one of his best employees; Mr. Sims did excellent work; and Mr.

Sims had an excellent attitude. (R. 452) (citing R. 905–06). In addition, the ALJ

explained that Mr. Sims has lived alone and—for the most part—functioned


                                         8
       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 9 of 11




independently. (R. 452). The ALJ also noted that Mr. Sims had maintained good

relationships with his mother, young daughter, friends, and girlfriend. (Id.).

      Mr. Sims does not challenge the ALJ’s stated reasons for assigning less

weight to Dr. Storjohann’s opinion, and contrary to his suggestion (see doc. 22 at

29), the ALJ clearly articulated reasons for rejecting Dr. Storjohann’s opinion (see

R. 452).

      Mr. Sims appears to argue that in discounting Dr. Storjohann’s opinion, the

ALJ substituted her opinion for that of Dr. Storjohann. (See Doc. 22 at 29–30).

Mr. Sims is correct that an ALJ may not substitute her own opinion of a claimant’s

condition for that of a medical expert. See Freeman v. Schweiker, 681 F.2d 727,

731-32 (11th Cir. 1982). Mr. Sims cites a number of cases that stand for this

general proposition, but he advances no specific argument regarding how the ALJ

did so in this case. (Doc. 22 at 29-30). Moreover, although an ALJ “may not

make medical findings herself,” the ALJ’s responsibility is “to resolve conflicting

medical opinions.” Ybarra v. Comm’r of Soc. Sec., 658 F. App’x 538, 543 (11th

Cir. 2016) (finding that “the ALJ did not usurp the role of a physician” by

weighing the credibility of a medical expert’s opinion “in light of other record

evidence”). Accordingly, the court finds that in assigning partial weight to Dr.

Storjohann’s opinion, the ALJ did not impermissibly substitute her opinion for that

of a medical examiner.


                                          9
       Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 10 of 11




       Finally, Mr. Sims argues that the court should find that the ALJ improperly

evaluated Dr. Storjohann’s opinion based on the Seventh Circuit’s “degree of

suspicion” standard adopted in Wilder v. Chater, 64 F. 3d 335 (7th Cir. 1995).

(Doc. 22 at 30–33). As an initial matter, the Eleventh Circuit has not adopted this

standard for reviewing the opinions of medical examiners. As explained above, in

this Circuit, opinions of one-time examiners “are not entitled to deference.”

McSwain, 814 F.2d at 619.

       In addition, even if Wilder were controlling, Wilder is distinguishable from

the facts of this case. In Wilder, the consulting physician’s opinion was the only

evidence of the claimant’s mental health impairments. Wilder, 64 F.3d at 337–38.

Here, the record contains various other evidence and opinions about Mr. Sims’

mental health. (See R. 1447–50, 1819–21, 1918–25, 1950–55, 1960–86, 2198–

2212). Accordingly, Wilder does not assist Mr. Sims. See Jackson v. Soc. Sec.

Admin., Comm’r, 779 F. App’x 681, 685 (11th Cir. 2019) (explaining that Wilder

is inapposite where the ALJ does not reject the only medical evidence about a

claimant’s impairments).

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Mr. Sims’ applications for a

period of disability, disability insurance benefits, supplemental security income.

Therefore, the court WILL AFFIRM the Commissioner’s decision.


                                         10
Case 4:11-cv-00358-ACA Document 25 Filed 10/06/20 Page 11 of 11




The court will enter a separate order consistent with this memorandum opinion.

DONE and ORDERED this October 6, 2020.



                             _________________________________
                             ANNEMARIE CARNEY AXON
                             UNITED STATES DISTRICT JUDGE




                                  11
